Citation Nr: 0936231	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  00-04 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C., Chapter 35.

REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1970.  He died in October 1999 and the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2005, the appellant failed to appear, without 
explanation, for a Board hearing.  She has not requested that 
the hearing be rescheduled.  Therefore, the request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In July 2006, the Board denied the appellant's appeal.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2007, 
the Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case was again 
before the Board in January 2008, at which time the Board 
remanded the case again for further development by the 
originating agency.  The case has now been returned to the 
Board for further appellate action.

The Board notes that in September 2009, The Board received, 
with a waiver of initial RO consideration, medical evidence 
pertinent to the cause of death claim, including an August 
2009 positive medical opinion, which has not been considered 
by the RO; however, because the cause of death claim is being 
remanded, the RO will have the opportunity to review the 
newly submitted evidence before a final decision is rendered. 

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.




REMAND

The Board notes that in its January 2008 remand, the RO was 
directed to send the appellant notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  In August 2008, the RO 
provided the appellant with a letter in response to the 
Board's January 2008 remand.  The Board finds that the RO's 
August 2008 letter does not meet the notice requirements set 
forth in Hupp v. Nicholson.  Specifically, the letter does 
not discuss whether the Veteran was service-connected for any 
condition(s) at the time of his death, nor does it 
effectively give an explanation of the evidence and 
information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a condition not 
yet service connected.  See Hupp v. Nicholson.  Furthermore, 
the August 2008 letter still failed to provide the appellant 
with the notice required by Dingess v. Nicholson.

The Board also notes that the January 2008 remand directed 
the RO to obtain a medical opinion from a physician to 
determine if the Veteran's in-service heart murmur was a 
contributory cause of his death.  Instead, the opinion 
obtained by the RO was provided by an advanced practice 
nurse.  See February 2009 VA opinion.  

The originating agency has not complied with the January 2008 
remand directives.  In a case such as this, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App 268 (1998).  

The appellant's claim for DEA hinges on whether the claim for 
service connection for the cause of the Veteran's death is 
granted. Therefore, it would be inappropriate for the Board 
to decide the DEA claim at this juncture. The appropriate 
disposition, instead, where a pending claim is inextricably 
intertwined with another claim currently on appeal that is 
being remanded, is to also remand the inextricably 
intertwined claim to avoid piecemeal adjudication of claims 
with common parameters. Harris v. Derwinski, 1 Vet. App. 180 
(1991); see also Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001). See, too, Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).

2.  Obtain a medical opinion from a 
physician to determine if the Veteran's 
in-service heart murmur was a contributory 
cause of his death.  Send the Veteran's 
claims folder, which should include a copy 
of this REMAND, to the physician.  The 
opinion should indicate whether the claims 
folder was available and reviewed.  After 
reviewing the Veteran's claims files, the 
physician should express an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the Veteran's heart murmur 
noted on the October 1970 discharge 
examination was a contributory cause of 
his death.  In making this determination, 
the opinion should indicate if the 
Veteran's heart murmur contributed 
substantially or materially to his death, 
combined to cause death, or aided 
assistance to the production of his death, 
or whether the debilitating effect of the 
disability rendered the Veteran less 
capable of resisting the effects of other 
diseases.  If the physician cannot give 
the requested opinion, the reason(s) why 
the requested opinion cannot be given 
should be stated in the report.

3.  After completing the above, review the 
entire claims folder and re- adjudicate 
the claims.  If any determination remains 
unfavorable to the appellant, then she and 
her representative are to be provided a 
Supplemental Statement of the Case.  The 
appellant and her representative should be 
allowed an appropriate period of time for 
response.  Thereafter, if in order, return 
the claims to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


